Citation Nr: 1519191	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-25 689	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for Hairy Cell Leukemia (HCL), including as due to benzene exposure.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for HCL, including as due to benzene exposure.

4.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Byron Simpson, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to July 1982.

This appeal to the Board of Veteran's Appeals (Board/BVA) is from a September 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO).

The Board is reopening these claims because there is the required new and material evidence.  But rather than immediately readjudicating these claims on their underlying merits, the Board instead is REMANDING them to the Agency of Original Jurisdiction (AOJ) for necessary further development.


FINDINGS OF FACT

1.  In an unappealed March 2008 rating decision, the RO previously considered and denied the Veteran's claims of entitlement to service connection for HCL and bipolar disorder.

2.  Some of the additional evidence since submitted, however, is not cumulative or redundant of the evidence already of record and considered in that prior decision, also relates to an unestablished fact necessary to substantiate these claims and raises a reasonable possibility of substantiating them.



CONCLUSIONS OF LAW

1.  The unappealed March 2008 rating decision earlier considering and denying service connection for HCL and bipolar disorder is a final and binding determination based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).

2.  But there is new and material evidence since that decision to reopen these claims. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Here, though, the Board need not discuss at this juncture whether there has been compliance with these preliminary obligations since the Board is reopening these claims, regardless, and then remanding them to the AOJ for further development before readjudicating them on their underlying merits.

Legal Criteria
New and Material Evidence

In general, RO decisions that are not timely appealed are final and binding based on the evidence of record at the time of the decision.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. In this circumstance, further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

In order for evidence to be sufficient to reopen a previously-disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If conversely it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluating the merits of the claim on the basis of all of the evidence of record, but only after ensuring the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

Service Connection

Establishing entitlement to service connection generally requires having competent and credible evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation, i.e., "nexus" between the disease or injury in service and the present disability.  See Davidsonv. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  See also Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post-service symptoms.  For a showing of chronic disease in service, or within an applicable presumptive period, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported or legitimately questionable, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, service connection based on a theory of continuity of symptomatology is applicable only for those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


Malignant (i.e., cancerous) tumors and psychoses are listed as chronic conditions in § 3.309(a), therefore subject to this pleading-and-proof exception of § 3.303(b) permitting the showing of continuity of symptomatology since service to establish the required linkage between the disability now being claimed and the Veteran's service.  See also 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307.  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, all of the evidence.  Indeed, the Federal Circuit Court has held that, while the Board must review the entire record, it does not have to discuss each and every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, concerning the claims.

HCL

Historically, this claim of entitlement to service connection for HCL was denied by the RO in May 2003.  The Veteran did not appeal that decision so it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  His petition to reopen this claim was denied in March 2008 because there was not the required new and material evidence since the prior, final and binding, decision.  He did not appeal the March 2008 decision, either, so it, too, is final and binding.  Id.  His most recent petition to reopen this claim, which he filed in April 2010, was denied in the September 2010 decision that is the subject of this appeal.

Because the last final and binding denial of the claim was the immediately preceding March 2008 decision, it marks the "starting point" for determining whether there is the required new and material evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (indicating to review for newness and materiality all evidence submitted or otherwise obtained since the last final and binding denial of the claim, irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).

Evidence of Record at the Time of that Last Final and Binding Denial

At the time of the RO's March 2008 denial, the evidence of record consisted of the Veteran's DD Form 214, his service treatment records (STRs), his lay statements, post-service medical records and correspondence. 

The Veteran's STRs were unremarkable for any complaints or treatment of HCL.

The post-service medical records reflected that the Veteran was diagnosed with HCL long after his service.  (See January 2003 VA records.). 

The record in March 2008 also included the Veteran's personal statements alleging that his HCL was due to his service, specifically, to exposure to benzine.  (See February 2003 Veteran's application for compensation and pension). 

Evidence Since Added to the Record

The evidence since received includes additional medical records, additional correspondence, and an informational abstract on benzene.

Old and New Evidence Considered as a Whole

The Board finds that some of the additional evidence at least raises a possibility of substantiating the claim of entitlement to service connection for HCL.

When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  According to the Court, the phrase "raise[s] a reasonable possibility of substantiating the claim" is a "low threshold" and enables rather than precludes reopening, consistent with the post-VCAA version of 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence concerning each unproven element of a claim.  Id. at 120.  In other words, there are only two, not instead three, requirements for reopening a claim - only that the evidence in question be new and material, not that it be new, material, and raise a reasonable possibility of substantiating the claim.  Therefore, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Here, the July 2010 informational abstract on benzene was not of record at the time of the RO's prior March 2008 decision.  This abstract goes to the basis of the Veteran's claim of entitlement to service connection for HCL by positing a possible correlation between exposure to benzene and later development of certain types of cancers such as HCL.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element). Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  Thus, the Board finds the July 2010 informational abstract to be new and material, so sufficient reason to reopen the claim, but also triggering VA's duty to assist by obtaining additional medical comment on this determinative issue of causation.

Bipolar Disorder

The RO also denied this claim in March 2008, and the Veteran did not appeal that decision to the Board, so it is a final and binding determination concerning this claim, as well.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  His petition to reopen this claim was denied in September 2010 because there was not the required new and material evidence since that prior, final and binding, determination.

Evidence of Record at the Time of the Last Final and Binding Denial

At the time of the RO's prior March 2008 denial of this claim, the evidence of record consisted of the Veteran's DD Form 214, his STRs, his lay statements, 
post-service medical records and correspondence. 

The Veteran's STRs indicate he had acute schizophrenia, depression, adjustment problems, suicidal ideations, and a personality disorder.

The post-service medical records reflect that the Veteran was diagnosed and treated for bipolar disorder. (See January 2003 VA records.).

The record in March 2008 also included the Veteran's personal statements alleging that his bipolar disorder was due to his service, specifically, to exposure to benzine.  (See September 2007 statement in support of claim).


Evidence Since Added to the Record

The evidence received since that last final and binding denial of the claim includes additional medical records and additional correspondence. 

Old and New Evidence Considered as a Whole

Some of the additional evidence at least raises a possibility of substantiating the claim of entitlement to service connection for bipolar disorder.  In particular, while the March 2008 decision suggests the Veteran's STRS were in the claims file, so of record at the time of that earlier determination, it is unclear whether they actually were, and even if they were whether they were actually considered as required.  See 38 C.F.R. § 3.156(c) (indicating that, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section, which concerns the requirement to otherwise have new and material evidence to reopen the claim).  In the September 2010 rating decision since issued, the RO specifically mentions the July 1982 in-service treatment records as new, since indicating the Veteran was experiencing depression, suicide ideation, and had a personality disorder while in service.

These July 1982 treatment records, from during his service, go to the essential basis of the Veteran's claim of entitlement to service connection for bipolar disorder because they confirm he was having mental health related issues during his service, aside from the fact that there is additional indication since service confirming he continues to have what appear to be the same or similar issues, as evidenced by the diagnosis he has received in the years since his service.  So the only remaining question is whether there is indeed this correlation.  Thus, the Board finds the July 1982 treatment records to be new and material to the claim.  Shade, 24 Vet. App. at 110.  Consequently, this claim also is being reopened, but also further developed on remand before being readjudicated on its underlying merits.


ORDER

The petition to reopen the claim of entitlement to service connection for HCL is granted, subject to the further development of this claim on remand.

The petition to reopen the claim of entitlement to service connection for bipolar disorder also is granted, but also subject to the further development of this claim on remand.


REMAND

Although the Board has reopened these claims, the Board finds that additional development of them is necessary before actually rendering another decision on their underlying merits.  As already alluded to, the Veteran maintains his HCL and bipolar disorder are traceable back to his military service.  He attributes his HCL to exposure to benzene during his service.  Additionally, he contends that his bipolar disorder initially manifested during his service, even if in the guise of another diagnosis.  As already mentioned, the claims file contains evidence confirming he has received these required diagnoses of HCL and bipolar disorder.  (See January 2003 medical records).  So resolution of these claims turns, instead, on whether he sustained a relevant injury or contracted a relevant disease during his service (or there was some other pertinent event), which in turn accounts for these present-day diagnoses.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

As it stands, the claims file does not contain any medical opinion regarding whether the Veteran's alleged conditions initially manifested during his service or are otherwise related or attributable to his service.  So the Board is requesting this necessary medical comment.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA medical examination, preferably with an oncologist, regarding the claim of entitlement to service connection for HCL.  The claims file, including a complete copy of this decision and remand, must be made available for the examiner to review and the examination report should reflect that this review took place.

The examiner is asked to provide an opinion on the likelihood (very likely, as likely as not, or unlikely) the Veteran's HCL is related to or the result of his military service from February 1980 to July 1982, including especially to his alleged exposure to benzene.

It therefore is most essential the examiner provide explanatory rationale for the opinion, whether favorable or unfavorable to the claim, preferably citing to specific evidence in the file supporting conclusions.  In making this necessary determination of causation, the examiner must consider all of the relevant evidence in the claims file, including:  a) the STRs, b) post-service treatment records, c) the Veteran's lay statements and contentions, and d) the July 2010 informational abstract on benzene.

2.  Also schedule a VA mental status examination concerning the Veteran's claim of entitlement to service connection for bipolar disorder (or other mental illness).  The claims file, including a complete copy of this decision and remand, must be made available for the examiner to review and the examination report should reflect that this review took place.

The examiner is asked to provide an opinion on the likelihood (very likely, as likely as not, or unlikely) the Veteran's bipolar disorder or other mental illness is related to or the result of his military service from February 1980 to July 1982.

In making this critical determination of causation, the examiner should consider the indications that in July 1982 the Veteran was experiencing depression, suicide ideation, and had a personality disorder.  So comment is needed concerning the likelihood there is a relationship or correlation between those manifestations in service and the diagnosis of bipolar disorder he has received in the years since service.

3.  Then readjudicate these claims on their underlying merits in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran a Supplemental Statement of the Case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


